DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106450582A (refer to English translation) in view of Ogaki et al. (US 2018/0281618).
Regarding claim 1, CN 106450582A discloses a lithium ion battery with an internal heating device ([0002]), characterized in that, a cell (1) is provided inside the battery (battery winding core 11 [0026], Fig. 1), a first cell tab (11) and a second cell tab (12) are provided at the upper end of the cell (1), and the first cell tab (11) and the second cell tab (12) are respectively connected to the cell (1) (positive electrode lug 114 and negative electrode lug 115 [0026], Fig. 1); a heat generating device (2) is provided inside the cell (1) (battery includes a heating device 12 [0025], Fig. 1), the heat generating device (2) includes a first layer of heating sheet (2-1), and the first layer of heating sheet (2-1) is respectively connected to a first tab of the first layer of heating sheet (21) and a second tab of the first layer of heating sheet (22) extending outside of the cell (heating plate body 1211 with first tab 1212 and second tab 1213 arranged on the heating plate body 1211 [0029], Fig. 1); a control switch (5) (switch circuit [0025]); the first cell tab (11), the cell (1) and the second cell tab (12) form a second branch (Fig. 1), and the first tab of the first layer of heating sheet (21), the first layer of heating sheet (2-1), the second tab of the first layer of heating sheet (22) and the control switch (51) form a third branch ([0030]-[0031]; turn off switch circuit to start current flowing through the heating device [0038]); the second branch can be respectively connected in series with the first branch and the third branch, or the second branch is connected in parallel with the third branch and then connected in series with the first branch ([0031]-[0031], [0038]; switch circuit allows connection of the second branch).
However, CN 106450582A does not expressly disclose an external equipment and the control switch (52) form a first branch; and a control switch (5) is composed of a first control switch (51) and a second control switch (52).
Ogaki discloses a power consumption control device including two switch units 117,119, where switch unit 117 opens/closes a current path from the charger 113 (and also electric motor 101) to the storage battery 103 and the switch unit 119 opens/closes a current path from the storage battery 103 to the heater 115 ([0065], Fig. 1, 9).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
 	The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
 	It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 3, modified CN 106450582A discloses all of the claim limitations as set forth above.  Modified CN 106450582A further discloses the second branch can be respectively connected in series with the first branch and the third branch (CN 106450582A: [0031]-[0031], [0038]; switch circuit allows connection of the second branch), the external equipment is a load (6) (Ogaki: electric motor 101 [0065], Fig. 1, 9).
Regarding claim 4, modified CN 106450582A discloses all of the claim limitations as set forth above.  Modified CN 106450582A further discloses the second branch is connected in parallel with the third branch and then connected in series with the first branch (CN 106450582A: [0031]-[0031], [0038]; switch circuit allows connection of the second branch), the external equipment is a charging device (7) (Ogaki: charger 113 [0065]), Fig. 1, 9.
Regarding claim 6, modified CN 106450582A discloses all of the claim limitations as set forth above.  CN 106450582A further discloses the cell is of a wound type or a stacked type (wound [0008], [0018], [0049]).
Regarding claim 7, modified CN 106450582A discloses all of the claim limitations as set forth above.  CN 106450582A further discloses the battery is a square or a cylindrical battery (wound [0008], [0018], [0049]).
Regarding claim 8, modified CN 106450582A discloses all of the claim limitations as set forth above.  CN 106450582A further discloses the battery is a liquid-state, semi-solid, or solid-state lithium ion battery (lithium-ion battery including electrolyte [0004]; see charging and discharging temperature ranges [0037], [0041]).
Regarding claim 9, modified CN 106450582A discloses all of the claim limitations as set forth above.  CN 106450582A further discloses the heat generating device (2) includes a second layer of heating sheet (2-2), and the second layer of heating sheet (2-2) is respectively connected to a first tab of the second layer of heating sheet (23) and a second tab of the second layer of heating sheet (24) extending outside of the cell; the first tab of the second layer of heating sheet (23), the second layer of heating sheet (2-2), the second tab of the second layer of heating sheet (24) (two heating devices 12 each having first tab 1212 and second lugs/tabs 1213 [0032]). 
Further regarding claim 9, addition of another switch circuit associated with the second heating device 12 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106450582A (refer to English translation) in view of Ogaki et al. (US 2018/0281618), as applied to claims 1, 3-4 and 6-9 above, and further in view of Miyashita et al. (US 2006/0087280 A1).
Regarding claim 2, modified CN 106450582A discloses all of the claim limitations as set forth above.  CN 106450582A further discloses a second temperature acquisition device (4) is provided on the surface of the battery, and the control switch (5) can receive signals from the second temperature acquisition device (4) (detecting surface temperature value of the battery and switch circuit control based on the detected surface temperature [0014]-[0015]).
However, modified CN 106450582A does not further disclose a first temperature acquisition device (3) is provided inside the cell and the control switch (5) can receive signals from the first temperature acquisition device (3).
	Miyashita discloses a battery pack comprising an overheat preventing circuit in which the protection circuit detects internal temperature of the battery pack, and at a time when a rise of the detected temperature reaches a predetermined temperature irrespective of a set discharge time region of the overdischarge inhibit circuit, an electronic switch is automatically opened ([0028]).
	Modified CN 106450582A and Miyashita are analogous art because they are concerned with the same field of endeavor, namely thermal management for batteries.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify CN 106450582A to further incorporate a protection circuit that detects internal temperature of the battery pack and to activate a switch based on the detected temperature reaching a predetermined temperature because Miyashita teaches improved safety as a result of preventing overheating.
Regarding claim 5, modified CN 106450582A discloses all of the claim limitations as set forth above.  Modified CN 106450582A further discloses the first temperature acquisition device (3) and the second temperature acquisition device (4) can control the switching-on and switching-off of the first control switch (51) respectively, and the first temperature acquisition device (3) and the second temperature acquisition device (4) can control the switching-on and switching-off of the second control switch (52) respectively (CN 106450582A: detecting surface temperature value of the battery and switch circuit control based on the detected surface temperature [0014]-[0015]; Miyashita: [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        10/22/2021